DETAILED ACTION

This Office action is in response to the amendment filed April 18, 2022.
Claims 1, 3, 5, 7, 8, 10, 13, 14, 16, and 20 have been amended.
Claims 1-20 are allowed.
The double patenting rejection of claims 1-3, 5-10, 12-16, and 18 is withdrawn in view of the terminal disclaimer filed 08/01/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Information Disclosure Statement
The Information Disclosure Statement filed 04/25/2022 has been considered.  An initialed copy of Form 1449 is enclosed herewith.

Terminal Disclaimer
The terminal disclaimer filed on 08/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,380,282 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Statement of Reason(s) for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not expressly teach or render obvious the invention as recited in the independent claims.  “[D]etermining a first partition for a first component of a first entity in a simulated world based on a determination that the first component is associated with a first value of a first metric and that the first component is associated with a first value of a second metric; determining a second partition for a second component of the first entity in the simulated world based on a determination that the second component is associated with the first value of the first metric and that the second component is associated with a second value of the second metric; assigning, to the first partition, a first virtual process of a plurality of virtual processes for the simulated world; assigning, to the second partition, a second virtual process of the plurality of virtual processes for the simulated world” as recited in claim 14 and when taken in the context of the claim as a whole was not uncovered in the prior art teachings.  Instructions for performing the above method as recited in claim 8 and the system for performing the above method as recited in claim 1, when taken in the context of each of the claims as a whole, was also not uncovered in the prior art teachings.  Dependent claims are allowed as they depend upon allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday, Tuesday, and Thursday 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L JORDAN/Examiner, Art Unit 2194                                                                                                                                                                                                        


/S. Sough/SPE, Art Unit 2192/2194